DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on 7/23/2021, Claim 12 has been amended. Claims 3 and 15 have been canceled. Therefore, claims 1, 2, 4-14, and 16-22 are pending in this office action, of which claims 1, 13 and 20 are independent claims.

Response to Arguments
Applicant’s arguments, see pages 7-13, filed 7/23/2021, with respect to the rejection(s) of claims 1, 2, 4-14, and 16-22 under 35 USC 102 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn. However, upon further consideration a new ground of rejection has been made in view of Patacchini et al., US 20150073762 A1 (hereinafter “Patacchini”) and further in view of Natali et al., US 20160356142 A1 (hereinafter “Natali”).

Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation

 
Applicant argues:
a.	Patacchini do not teache claim 1 element of "determining a surfactant concentration for each cell based on a volume of surfactant and a volume of water within the cell and independently from a volume of oil within the cell." Claims 13 and 20 also recites similar subject matter (page 9). 
	In response to applicant's argument a:  The argument is that Patacchini clearly discloses that its calculation is based on molar fraction, not volume, measurements of components.
	 The new reference Natali teaches in para 0014 for The HLD model quantifies the relative impact of the hydrophilic-lipophilic nature of oils (used interchangeably herein with "hydrocarbons") and surfactants on the morphological phase behavior of an emulsion fluid comprising oil, water, and surfactant. The NAC model is also used to predict the phase behavior of emulsions, but accounts for the concentration of surfactant therein. That is, the NAC component of the systems and methods described herein is a scaling model that permits optimization of a selected surfactant or surfactant blend for use in performing surfactant flooding enhanced oil recovery operations with para 0015 and 0044 for If the determined separating surfactant(s) and concentration(s) thereof are found to produce the oil-water separation morphological phase distribution in the second observation block 210, auto-dosing 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over by Patacchini et al., US 20150073762 A1 (hereinafter “Patacchini”) and in view of Natali et al., US 20160356142 A1 (hereinafter “Natali”).

As to claim 1,
Patacchini teaches a method for optimizing a chemical enhanced oil recovery process for subsurface reservoir (Patacchini, para 0002 teaches a method for simulating fluid flows in a petroleum reservoir. See also para 0095 teaches the dynamic microemulsion phase behaviour is analyzed in the simulation of surfactant flooding to obtain accurate simulation results), the method comprising: 
receiving a geological model of a subsurface reservoir (Patacchini, para 0096-0097 teaches the method for simulating a petroleum reservoir comprises providing a reservoir model (i.e., geological model)), the geological model defining a grid having a plurality of cells (Patacchini, para 0093 teaches the reservoir model also defines the subterranean volume that is divided into a grid or a mesh comprising a plurality of cells.  Also see para 101); 
(Para 0234, only a surfactant concentration equeal to the CMC is allowed in the water phase), selecting operational parameters for the surfactant concentration for directing a fluid flow simulation (Patacchini, para 0088, The surfactant flooding procedure can be predetermined and optimized numerically by computer simulation before being applied to the real reservoir so as to use less surfactant and components and/or to extract more hydrocarbons from the reservoir. See also para 0095, 0101, 0276); 
based on the selected operational parameters, simulating fluids flowing within the subsurface reservoir over time, including varying parameters for a plurality of scenarios (Patacchini, para 0083-0086, the production typically comprises at least three successive production periods. See also 0101-0109, different scenarios has been simulated based on solving step converged or not converged); 
based on the simulation of fluids flowing within the subsurface reservoir (Patacchini, para 0134 teaches simulation of fluid flows in a petroleum reservoir can be performed before and after the start of chemical injection (injection of surfactant component)), predicting production rates of flow of the fluids for the plurality of the scenarios (Patacchini, para 0083-0086, during a first production period recover approx. only 10%, second production period recovers approx. 30-40% and the third production period improving the mobility of hydrocarbons inside the reservoir); and 
optimizing a chemical enhanced recovery process for the subsurface reservoir, including displaying production rates over time, based on the predicted production rates of flow of the fluids (Patacchini, para 0099-0100, the simulation result may be displayed on screen and the result comprises at least the pressure, phase saturations and concentration of each component in each phase, for each cell of the model, at each time-step. The results may also comprise global information on the model, such as the percentage of hydrocarbon components recovered, the quantity of injected water, or any information that can be calculated via the output data from the simulation. See also 0108-0109, simulation method continue to a looping step using the updated reservoir variables).
Even though Patacchini teaches surfactant concentration, Patacchini does not explicitly teach determining a surfactant concentration for each cell based on a volume of surfactant and a volume of water within the cell and independently from a volume of oil within the cell.
	However, Natali teaches determining a surfactant concentration for each cell based on a volume of surfactant and a volume of water within the cell and independently from a volume of oil within the cell (Natali, para 0014, The NAC model is also used to predict the phase behavior of emulsions, but accounts for the concentration of surfactant therein. That is, the NAC component of the systems and methods described herein is a scaling model that permits optimization of a selected surfactant or surfactant blend for use in performing surfactant flooding enhanced oil recovery operations with para 0015 and 0044 for If determined separating surfactant(s) and concentration(s) thereof are found to produce the oil-water separation morphological phase distribution in the second observation block 210, auto-dosing of bulk produced fluid in a storage container 216 produced from a formation may be determined and performed using the auto-dosing block 214. The auto-dosing block 214 determines the rate and amount of the identified separating surfactant(s) to include in the produced fluid in the storage container 216 to achieve the oil-water separation (i.e., independently from a volume of oil) morphological phase distribution therein based on the flow rate (and, thus volume) of the produced fluid entering the storage container 216 from a formation, as discussed in detail with reference to FIG. 4. Auto-dosing may be achieved by adding the amount and type of separating surfactant(s) directly into the storage container 216, directly into a flow line entering the storage container 216, and the like. Thus, surfactant concentration can be determine based on volumes of water and volume of surfactant as shown in Fig.1 and also based on the flow rate (and, thus volume) of the produced fluid); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patacchini by adding the separation techniques that may also be used in combination with downhole equipment (e.g., submersible pumps) to achieve separation of oil and water produced by a formation at a downhole location and potentially creating a means of beneficially recycling the separated water and/or a revenue stream as taught by Natali.

As to claims 2 and 14,
The combination of Patacchini and Natali teaches the surfactant concentration for each cell is determined as a function of the volume of surfactant and the volume of water within the cell (Patacchini, para 0155-0162 teaches a second sub-step of the lumping step is to lump the water phase, the micelle concentration in the water phase is defined by Ws/Ww, where Ws is the surfactant component concentration and Ww is the water component concentration inside the water phase. According to para 0227-0234 the water phase and the microemulsion phase are present during non-complex run without the oil component. Patacchini, para 0157-0158 teaches Ws (i.e., volume of surfactant) is the surfactant component concentration and Ww(i.e., volume of water) is the water component concentration inside the water phase. Para 0094 teaches this concentration is compared to a critical micelle concentration to evaluate whether the cell contains a microemulsion).

As to claim 4,
The combination of Patacchini and Natali teaches comparing the surfactant concentration for each cell with a predetermined threshold value to determine whether each cell contains a microemulsion (Patacchini, para 0160-0162 teaches this concentration is compared to a critical micelle concentration to evaluate whether the cell contains a microemulsion. Para 0094 teaches the concentration of a surfactant component inside the water phase goes above (i.e., threshold) a Critical Micelle Concentration (CMC), the water and oil phases become at least partially mutually soluble in a proportion that can be determined at least by the water salinity Cs).  
As to claim 5,
The combination of Patacchini and Natali teaches the predetermined threshold value comprises a critical micelle concentration determined based on laboratory experiments (Patacchini, para 0088 teaches the surfactant flooding procedure can be predetermined and optimized numerically by computer simulation before being applied to the real reservoir so as to use less surfactant and components and/or to extract more hydrocarbons from the reservoir. See para 0159 the micelle concentration is defined by C.sub.M=w.sub.s, which gives in practice good results as the water component is dominant inside the water phase).  
As to claim 6,
The combination of Patacchini and Natali teaches further comprising selecting operational parameters for salinity concentration for directing the fluid flow simulation (Patacchini, para 0095, Accounting for the dynamic microemulsion phase behaviour is therefore very important in the simulation of surfactant flooding to obtain accurate simulation results, in order to optimize the process of surfactant flooding (at least the injected quantities of water and surfactant over time, the injection salinity and the injection rate as well as timing).  
As to claim 7,
The combination of Patacchini and Natali teaches the simulated fluids flowing in the subsurface reservoir comprises one or more of water, brine, surfactant, oil, co-surfactants, alkali, cosolvents, and polymer(Patacchini, para 0013 teaches the fluids comprise water, brine, surfactant, oil, polymer, etc.).  

As to claim 8,
The combination of Patacchini and Natali teaches selecting operational parameters is performed by applying a machine learning algorithm. (Patacchini, para 0029 and 0276, The reservoir variables can be treated all implicitly. If desired, they may be also be treated adaptive-implicitly (i.e., machine learning algorithm), that is to say only part of the variables (in practice the pressure, or the pressure and saturations) are treated implicitly, and the rest of the variables are treated explicitly).  

As to claim 9,
The combination of Patacchini and Natali teaches optimizing the chemical enhanced recovery process in the subterranean reservoir based on results from the simulation of fluids flowing within the subsurface reservoir using the critical micelle concentration (Patacchini, para 0088 teaches the surfactant flooding procedure optimized numerically by computer simulation before being applied to the real reservoir so as to use less surfactant and components and/or to extract more hydrocarbons from the reservoir. Para 0094-0095 teaches the concentration of a surfactant component is compared with a critical Micelle concentration (CMC). And the dynamic microemulsion phase behavior is very important in the simulation of surfactant flooding to obtain accurate simulation results, in order to optimize the process of surfactant flooding).
As to claims 10 and 16,
The combination of Patacchini and Natali teaches determining the surfactant concentration for each cell is based only on a volume of surfactant and a volume of water within the cell (Patacchini, para 0234 teaches only a surfactant concentration equal to the CMC is allowed in the water phase, i.e. Cm-CMC=0, where Cm is the micelle concentration in the water phase).  

As to claims 11 and 17,
The combination of Patacchini and Natali teaches simulating fluids flowing in the subsurface reservoir comprises generating a visual representation of the plurality of cells(Patacchini, para 0099-0100 the results from the simulation are displayed on a screen and the results may comprise at least the pressure, phase saturations and concentration of each component in each phase, for each cell of the model, at each time-step), the visual representation eliminating one or more simulation artifacts that represent unphysical solutions occurring during simulation of the chemical enhanced oil recovery process (Patacchini, para 0095 teaches to obtain accurate simulation results, optimize the process of surfactant flooding)  and the visual representation includes at least one of: a location of at least one injection wellbore, a location of at least one production wellbore, a composition of an injection fluid to be injected into at least one injection wellbore, and an injection rate of at least one injection wellbore(Patacchini, para 0095 teaches the simulation of surfactant flooding to obtain accurate simulation results, and results includes at least the injected quantities of water and surfactant over time, the injection salinity and the injection rate as well as timing).  
As to claims 12 and 18,
The combination of Patacchini and Natali teaches in response to the simulated flow of fluids flowing within the subsurface reservoir (Patacchini, Fig. 1 updating the reservoir variables in the iteration steps), adjusting one or more oil recovery parameters used in performing the chemical enhanced oil recovery process (Paracchini, para 0108-0109, the simulation method continues to an updating step 209 wherein the updated reservoir variables are stored and ready for use for a new time step (next time step), and the simulation method returns to the step of beginning a new time step 202; [0109] in case the solving step 206 has not converged, the simulation method continues to a looping step 208 wherein the updated reservoir variables are kept as an improved initial guess, and the simulation method returns to the step 204 of performing a new iteration to solve the reservoir model).  

As to claim 13,
In addition to claim 1, Patacchini teaches a system for simulating a microemulsion system in a chemical enhanced oil recovery process, comprising: a memory communicatively connected to a processing unit, the memory storing instructions which, when executed by the processing unit, cause the system to simulate a 34Attorney Docket No. 70205.0612USU1 T-10740 microemulsion system in a chemical enhanced oil recovery process (Patacchini, para 0064 teaches the method is executed on a program run by a computer). 

As to claim 19,
The combination of Patacchini and Natali teaches the system comprises a plurality of computing systems communicatively connected to a control system for controlling the chemical enhanced oil recovery process, and wherein outputting from the system the one or more adjusted oil recovery parameters comprises automatically transmitting the one or more adjusted oil recovery parameters to the control system (Patacchini, para 0064, 0065, 0276 teaches the method executed by computer and the reservoir variables can be treated all implicitly, if desired, they may be treated adaptive-implicitly).

As to claim 20,
In addition to claim 1, Patacchini teaches a non-transitory computer-readable storage medium including computer-readable instructions, which when executed by a processor is operative to perform the recited functions (Patacchini, para 0065 and 0099). 

As to claims 21 and 22,

The combination of Patacchini and Natali teaches generating a user interface displaying the fluid flow simulations and the production rates over time (Patacchini, para 0099-0100, the simulation result is displayed on a screen and result may comprises global information on the model, such as the percentage of hydrocarbon components recovery (i.e., production rate) and any information that can calculated via the output data from the simulation etc.).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Rich (US 6460622 B1) discloses an apparatus and system control for the removal of fluids and gas from a well comprising winch means for removing the oil, a temporary storage tank, a bailer tube, first, second and third bailer tube guide pipes axially aligned to each other, means for exhausting and recovering a natural gas, the bailer tube being capable of being lowered into and elevated from the well casing through the temporary storage tank such that captured oil can be discharged into the temporary storage tank, sensors for monitoring operational parameters including the depth of oil and depth of a top level of water in the well casing, and a programmable logic controller means for providing system control so that only oil is removed from the well casing by using a logging sequence and a balanced oil production operational sequence.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



11/19/2021

/NARGIS SULTANA/Examiner, Art Unit 2164